Citation Nr: 1214437	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-19 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder (claimed as nerves).  

2.  Entitlement to service connection for a disability manifested by nerve damage, specifically involving the right shoulder.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision in which the RO denied the Veteran's claim for entitlement to service connection for nerve damage, nerves, residuals of a car accident.  The Veteran perfected a timely appeal.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in January 2012.  A transcript of that hearing has been reviewed and associated with the claims file.  

The Board notes that the issues on appeal have been recharacterized.  Initially, as the issue was adjudicated by the RO, it was phrased as follows: entitlement to service connection for nerve damage and nerves claimed as due to an automobile accident.  After speaking with the Veteran and her representative the VLJ decided to break the claim into two discreet issues, as listed on the title page.  

As a final preliminary matter the Board notes that a review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

The Board has determined that further development of the Veteran's claims is warranted.  

At the Veteran's January 2012 Board hearing the Veteran testified that she started receiving treatment for her psychiatric disorder in 2008 at the VA outpatient clinic in Beaumont.  The claims file does not contain any records from the Beaumont VA from 2008 which pertain to psychiatric treatment.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, the RO must obtain all outstanding records of treatment for the Beaumont VA, following the procedures prescribed in 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.

With respect to the Veteran's right shoulder claim, VA has a further duty to assist in obtaining outstanding records of treatment.  A review of the Veteran's VA treatment records show that the Veteran had a right shoulder arthroscopy in May 2007 at a private hospital.  No private treatment records have been associated with the Veteran's claims file.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, on remand, the Veteran should also be asked to identify any outstanding private treatment records and provide authorization for VA to obtain those records.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding records of evaluation and/or treatment of the Veteran from the VA.  Specifically, records from the Beaumont VA from 2008 should be requested.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  After securing any necessary release forms, with full address information, all records of medical treatment for the Veteran's right shoulder, should be requested.  The Veteran should be asked to supply the names, addresses, and approximate dates of treatment for any private medical care provider.  All records obtained pursuant to this request must be included in the Veteran's claims file. If the search for such records has negative results, documentation to that effect should be included in the claims file.

3.  After any additional development or notice deemed appropriate, the record should again be reviewed.  The claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


